Opinion issued June 28, 2012.




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-12-00044-CR
                          ———————————
              MORRIS CARLTON ATTAWAY, JR., Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 268th District Court
                         Fort Bend County, Texas
                   Trial Court Cause No. 10DCR053840


                        MEMORANDUM OPINION

      Appellant, Morris Carlton Attaway, Jr., has filed a motion to dismiss the

appeal.   The motion complies with Texas Rule of Appellate Procedure 42.2(a).
See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal. The

Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                   PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).